UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7212


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

WILLIAM ISAAC SMALLS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:10-cr-00008-MR-1; 1:12-cv-00286-MR)


Submitted:   April 10, 2015                 Decided:   July 1, 2015


Before GREGORY and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Isaac Smalls, Appellant Pro Se. Donald David Gast,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William Isaac Smalls seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion. *                            The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.             28   U.S.C.    § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief    on    the    merits,    a   prisoner         satisfies     this   standard      by

demonstrating         that     reasonable        jurists     would     find     that     the

district       court’s      assessment   of       the    constitutional         claims    is

debatable      or     wrong.     Slack   v.       McDaniel,      529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,      and   that       the    motion   states     a   debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Smalls has not made the requisite showing.                       Accordingly, we deny



      *This case has recently been returned to this court, after
a limited remand to the district court to determine the
timeliness of Smalls’ notice of appeal.       The district court
determined that Smalls’ notice of appeal was timely filed.



                                             2
a   certificate   of   appealability      and   dismiss     the   appeal.      We

dispense   with     oral   argument    because       the    facts   and     legal

contentions   are   adequately   presented      in    the   materials     before

this court and argument would not aid the decisional process.



                                                                     DISMISSED




                                      3